COLEMAN, J.
There is but one question in the case which requires notice. The defendants were jointly indicted for a capital offense. After their arraignment, and after they had respectively pleaded to the indictment, and after a day had been set for the trial, and an order had been made for the summoning of. a special venire for the trial of the cause, the defendants demanded, as a matter of right, a severance of the trial, which demand the court denied and overruled. . By a rule of practice adopted by this court June 21st, 1889, published in 86 Ala. p. VIII, the trial court properly denied and overruled the motion for a severance. The other exceptions are frivolous.
The judgment of the trial court is full, and in all respects correct, and must be affirmed.
Affirmed.